IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                   NOS. WR-82,032-05 & -06


                      EX PARTE TY DOUGLAS GOSSETT, Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
         CAUSE NOS. 1202379D & 1202364D IN THE 432ND DISTRICT COURT
                           FROM TARRANT COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In the -05 application, Applicant was

convicted of evading arrest and sentenced to two years’ imprisonment, and in the -06 application,

he was convicted of evading arrest and sentenced to eighteen years’ imprisonment. The Eighth

Court of Appeals affirmed his convictions. Gossett v. State, Nos. 08-11-00228-CR & 08-11-00227-

CR (Tex. App.—El Paso 2013, no pet.).

       Applicant contends, among other things, that he was sentenced to multiple punishments in
                                                                                                       2

violation of the Double Jeopardy Clause and that counsel failed to raise double jeopardy. The trial

court made findings of fact and conclusions of law. In the -05 application, it recommended that we

dismiss that application because Applicant’s sentence had discharged. TEX . CODE CRIM . PROC. art.

11.07, § 3(c). In the -06 application, it concluded that Applicant was sentenced to multiple

punishments and recommended that we set aside the evading arrest conviction in the -05 application.

See Landers v. State, 957 S.W.2d 558 (Tex. Crim. App. 1997). It also recommended that we deny

Applicant’s other claims in the -06 application.

        We do not have jurisdiction to set aside the conviction in the -05 application. Applicant’s

sentence in this case has discharged, and he does not raise collateral consequences. This application

is dismissed.1 Because Applicant also argued in the -06 application that he was sentenced to

multiple punishments in violation of the Double Jeopardy Clause and this claim is tied to his double

jeopardy claim in the -05 application, we decline to review the merits of this application at this time.

This application is also dismissed.



Filed: September 24, 2014
Do not publish




        1
        Applicant can file a subsequent application and raise collateral consequences. His
claims will not be barred by Article 11.07, § 4 of the Code of Criminal Procedure.